SAYRE, J.
— On her cross-examintion as a witness in her own behalf the defendant was required to answer whether she had been convicted of an assault and battery in the mayor’s court, by which, we take it, was meant that she had been convicted of the violation of an ordinance of the city of Bessemer punishing assault and battery. There are two reasons why this was error:
1. Section 4008 of the Code, relating to the competency and credibility of witnesses as affected by conviction for crime, contemplates only convictions for violations of the state laws, and not conviction's for violations of municipal ordinances. — Cheatham v. State, 59 Ala. 40.
2. A mere assault and battery does not involve moral turpitude. Moral turpitude signifies an inherent quality of baseness, vileness, depravity. Assaults and batteries are frequently the result of transient ebullitions of passion, to which a high order of men are liable, and do not necessarily involve any inherent element of moral turpitnre.
Reversed and remanded.
Anderson, McClellan, and Mayfield, JJ., concur.